Title: To George Washington from Brigadier General William Smallwood, 30 December 1777
From: Smallwood, William
To: Washington, George



Dear sir,
Wilmington [Del.] Decemb. 30th 1777

I have just been favor’d with yours of yesterdays Date, & the Requisitions therein shall be stricktly complied with—I wrote some Days ago by Colo. Gist (who informed he had your Permission to retire to settle his Regimental Accts) to Governor Johnson, to forward the Cloathing to this Place, & have taken Measures to comply with the Resolution of Congress respecting the Stock.
I have no expectation of any aid from the Militia, tho’ I have pressed the Presidents—Genls Rodney & Patterson in the most earnest Terms, I have had but 30 & they have gone Home, Genl Rodney promised some of his Horse, but none have joined; indeed disaffection is so prevalent, that it’s not in these Gentlemen’s Power to exact, nor will their Service be obtained, unless coercive measures are adopted by a Continental Force.
Capt. Erskine & a very small Party who had been detatched to make discoveries below & about Newcastle yesterday, took a Sloop at the Wharf loaded with Flower, Pork, Poultry & Sundries destined for Philadelphia, he attempted to run her up into Christiana Creek, but the Wind being a head, & owing to bad Navigators, when they found they cou’d not turn up the Creek, they run her on Shore in a Cove, & Capt. Erskine took the Skipper a Scothman (who formerly resided in Maryland but came round from New York into Chesepeake & with the Fleet

to Philadelphia) with the Crew, & brought them up here, leaving an Officer & 4 Men to guard her, who in an hours Time were drove out of her by some Tories in an Armed Shallop, who are well known & were seen arming themselves & setting out to retake her, I had ordered a party off to get on Shore her Cargo just before this was discovered, but they were detained by the Ice in crossing, which might give the Tories an Opportunity of Gutting her, as it was impossible to get her of[f]—the Party have made no Return, which gives me hopes they are secureing the load on Shore, as they were ordered to secure or burn her.
Just after this affair, I received Intelligence of a⟨n⟩ armed Brig with some Soldiers on board, being a ground about 5 Miles above this, I immediately detatched a strong Party & two Field Pieces, she refused to surrender & prepared to engage supposing we had only Musquetry, but on firring two Shott she surrendered, the Prisoners are a British Capt. & 67 Soldiers, the Master Mate & 12 or 15 Seamen, & abt 40 Women, some Officers Wives, the Vessell carries 6 four pounders & some Swivels, the British Capt. is too sulky to give any information of her load, & the Master says he never was sufferred to know, but believes there is the Officers Baggage of 4 Regiments, & Camp Equipage, & some Soldiers Cloathing & Arms, ⟨and⟩ 5 Puncheons of Rum, some Sugars & Teas, the Master says he has heard from the Soldiery & women, there is Cloathg for 4 Regts, & 1,000 or fifteen Hundd Stand of Arms, but he is in doubt about the Matter, as the Capt. always evaded his inquiry, sometimes telling one Story & then another, but says she is filled with Bales & Baggage, only a Tun of Water below, she has also Pork Butter & some Ammunition, I have 300 Men unloading her, which is attended with great difficulty, on account of the Mud & Ice, being obliged to make a Bridge near 100 yards on the Mud, & have but one long Boat & small yawl to bring the Goods off, all the Waggons I can muster are employed in bringing The Goods to Town, & am not without hopes of being able to send you some Wine, to enliven your Hut & glide of the Winter, I will render a more particular Acct shortly, being now much engaged, I have the Honor to be Yr Excellencys very Obedt Hble Sevt

W. Smallwood

